892 F.2d 74
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin FORD, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, SHERIFF'S DEPARTMENT;  Andrew J.Winston, Sheriff, Defendants-Appellees.
No. 89-6727.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 10, 1989.Decided:  Dec. 7, 1989.

Calvin Ford, appellant pro se.
Mark Ralph Davis (Office of the Attorney General of Virginia) and John Adrian Gibney, Jr.  (Shuford, Rubin & Gibney), for appellees.
Before HARRISON L. WINTER, DONALD RUSSELL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Calvin Ford appeals from the magistrate's order dismissing the Commonwealth of Virginia and granting summary judgment against Ford's 42 U.S.C. § 1983 action.   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the magistrate.   Ford v. Commonwealth of Virginia, CA-88-45-R (E.D.Va. June 23, 1989).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.